 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Robert Mueller
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-156 DAD
11                                 Plaintiff,            STIPULATION TO CONTINUE
                                                         SENTENCING HEARING; ORDER
12   v.
                                                         DATE: December 2, 2019
13   PEDRO FERREL,                                       TIME: 10:00 a.m.
                                                         JUDGE: Hon. DALE A. DROZD
14                                 Defendant.
15

16
                                                STIPULATION
17
            COMES NOW, Defendant, PEDRO FERREL, by and through his attorney of record, Monica
18

19 L. Bermudez and The United States of America, by and through his counsel of record hereby stipulate
20 as follows:

21          1.      By previous order, this matter was set for sentencing on November 4, 2019.
22
            2.      By this stipulation, defendants now move to continue the sentencing hearing to
23
     December 2, 2019 at 10:00 a.m. before the Honorable Dale A. Drozd, and to exclude time between
24
     the date of this stipulation and December 2, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and
25
     3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.
26

27          3.      The parties agree and stipulate, and request that the Court find the following:

28          a.      Counsel for defendant is preparing a sentencing a memorandum and needs additional
                                                      1
29

30
     time to submit this memorandum on behalf of Mr. Ferrel.
 1
            b.      The government does not object to, and agrees with, the requested continuance.
 2

 3          c.      Based on the above-stated findings, the ends of justice served by continuing the case

 4 as requested outweigh the interest of the public and the defendant in a trial within the original date

 5 prescribed by the Speedy Trial Act.

 6
            d.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 7
     seq., within which trial must commence, the time period of the date of this stipulation to December
 8
     2, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
 9

10 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the Court at

11 defendants’ request on the basis of the Court's finding that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendants in a speedy trial.

13          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
14
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
15
     a trial must commence.
16
     IT IS SO STIPULATED.
17

18 DATED: October 30, 2019

19                                         /s/ Monica L. Bermudez
                                           MONICA L. BERMUDEZ
20                                         Counsel for Defendant
                                           PEDRO FERREL
21

22 DATED: October 30, 2019
                                           /s/ Melanie Alsworth
23                                         MELANIE ALSWORTH
                                           Assistant United States Attorney
24

25
26

27

28
                                                        2
29

30
 1                                            ORDER
 2

 3         GOOD CAUSING APPEARING, the Court hereby continues the sentencing hearing
 4 currently scheduled for November 4, 2019, to December 2, 2019, at 10:00 a.m.

 5 IT IS SO ORDERED.

 6
        Dated:   October 31, 2019
 7                                                 UNITED STATES DISTRICT JUDGE

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                   3
29

30
